Exhibit12.1 MACK-CALI REALTY CORPORATION CALCULATION OF RATIOS OF EARNINGS TO FIXED CHARGES (DOLLAR AMOUNTS IN THOUSANDS) Mack-Cali Realty Corporation's ratios of earnings to fixed charges for each of the five years ended December31, 2013 were as follows: For the Year Ended December 31, EARNINGS: ADD: Income (loss) from continuing operations before noncontrolling interest and equity in earnings from unconsolidated joint ventures $ ( 87,359) Fixed charges (see calculation below) Amortization of capitalized interest Distributed income of unconsolidated joint ventures SUBTRACT: Capitalized interest TOTAL EARNINGS: $ 47,116 $ 161,622 $ 186,684 $ 196,732 $ 207,198 FIXED CHARGES: Interest expense (includes amortization of deferred financing costs) $ 123,701 $ 122,039 $ 123,858 $ 148,033 $ 138,855 Capitalized interest Interest portion (33 percent) of ground rents on land leases TOTAL FIXED CHARGES: $ 136,721 $ 126,516 $ 125,074 $ 150,108 $ 140,501 RATIO OF EARNINGS TO FIXED CHARGES (a) (a) Deficiency of earnings to cover fixed charges $ (89,605)
